Title: To Thomas Jefferson from Herman Culver, 21 March 1808
From: Culver, Herman
To: Jefferson, Thomas


                  
                     March 21the. 1808 Mounthbel township And State of pennsylvania
                  
                  To the honrable President of the united States Sir pleas your honor I have A Desire to know the Certingty from under your Honnors own hand if your honnor pleases to give it from Under your own hand for I have know Sertenty of it and It is Concerning an offer that your honnor afford as I have Understood by Induvidials that your honnor has offered Thirty thousands Dollers to any man that will find out The Invention of a pump working it Self and I expect That your honnor will be perfectly willing to give That at least for I do amagine that it will be an Invention Of the greatest valieu to the united States that ever Has ben found out as yet for I do think that it will Be worth millions of Dollars to the united States for it Will not only answer that one point but it will answer For that point for many others likewise and I Am a mecanick that follows the millright and Carpenters Bisness for to git my living and I Should be very glad to Obtain Sumthing in an honest way that I Could obtain A living Sumthing easier in my old age than to have To work So hard and So if your honnor will be pleasd to Send me answar in full as queck as this letter Comes to hand & your honnor will obleag your humble Sarvent Sir for I would wish to have answer amediately So that I Can Amediately Commince to make the moddle for that Will be the main point that will Satisfy your Honnor and I have no doubt in my minde but I Can Satisfy your honnor in full by the motion of The moddle that it will be of great valieu to the United States in deede and So I desire your honnors Friendship in this Case in as Short a period of time As posible it Can be done in and your honnor will Be pleasd to Send a letter to the postoffice in East Town the county town of north hampton County And by your honnors So doing it will obleage your Humble Sarvent
                  
                     Herman Culver 
                     
                  
                  
                     And as for my letter it is not very Correct but I hope your honor will be pleasd to excuse me as I Am but a poor Scollor
                  
               